Per Curiam.

The record was proper evidence, for without it, the plaintiff could not have shown a legal eviction. The first notice given to the defendant of the other suit brought against the plaintiff for the horse, was sufficient; and he was bound to know all the subsequent proceedings, without a special notice, of the time every subsequent court was to be held. There was no misdirection by the judge ; and we are of opinion that the plaintiff is entitled to a judgment.
Judgment for the plaintiff.